

Agreement and Release
 
This Agreement and Release (“Agreement”) is entered into between the undersigned
employee (“Employee”) and Walgreen Co., its parents, subsidiaries, affiliated
companies, predecessors, successors and assigns (“Walgreens” or the “Company”),
who agree as follows:
 
1. Termination Date.  The parties agree that Employee’s employment with the
Company shall be terminated effective October 31, 2011 (the “Termination Date”).
 
2. General Waiver & Release.  Employee waives and releases any and all claims,
known or unknown, arising on or before the date Employee signs this Agreement,
that Employee has or might have against Walgreen Co., and its parents,
subsidiaries, affiliated companies, predecessors, successors, and assigns, as
well as all of its and their past and present officers, directors, managers,
employees, attorneys, and agents (collectively “Released Parties”), subject only
to the exceptions identified in paragraph 3 below.  These waived and released
claims include but are not limited to: (i) claims that in any way relate to
Employee’s employment or separation from employment and other related dealings
with any Released Party or Parties; (ii) claims of unlawful discrimination,
harassment, retaliation or other alleged violations arising under federal,
state, local or others laws and regulations, including but not limited to claims
arising under the federal Age Discrimination in Employment Act (ADEA); Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1866; the Employee
Retirement Income Security Act (ERISA); the Americans with Disabilities Act
(ADA); the Fair Labor Standards Act (FLSA); the Worker Adjustment and Retraining
Notification Act (WARN); and the Family and Medical Leave Act (FMLA); (iii)
claims of wrongful discharge, emotional distress, defamation, misrepresentation,
detrimental reliance, breach of alleged contractual obligations, promissory
estoppel, negligence, assault and battery, and violation of public policy; and
(iv) claims for monetary damages, other personal recovery or relief, costs,
expenses, and attorneys’ fees of any kind.
 
3. Claims and Rights Not Waived or Released.  The only claims not waived and not
released by Employee under paragraph 2 are (i) claims arising after the date
that Employee signs this Agreement; (ii) any claim that as a matter of law
cannot be waived; and (iii) claims for vested benefits and all benefits and any
other rights that are specifically described and provided for in this Agreement
and the related enforcement of the provisions of this Agreement.  In addition,
nothing in this Agreement shall affect or interfere with Employee’s right to
participate, cooperate, initiate or assist in an investigation or proceeding
conducted within the Company or by any government agency, oversight board,
commission or other regulatory or investigative body.  Again, however, Employee
is waiving and releasing all rights to recover money or other individual relief
in connection with any investigation or proceeding related to claims covered by
paragraph 2 above (General Waiver & Release).
 
4. No Disparagement.  Employee will not make derogatory statements, either
written or oral, or otherwise disparage any Released Party or Walgreens products
or services, except as may be required by law.  Nor shall Employee direct,
arrange or encourage others to make any such derogatory or disparaging
statements on Employee’s behalf.  Walgreens CEO and  Corporate Executive
Officers will not make, and will not cause others to make on their behalf,
derogatory statements, either written or oral, or otherwise disparage Employee,
except as may be required by law.
 
5. Return of Company Property.  Employee agrees that on or before the
Termination Date he will have returned all Company property, and no Company
property will be retained by the Employee, regardless of the form in which it
was acquired or held by Employee.
 
6. Restrictive Covenants.  Employee is subject to the Non-Competition,
Non-Solicitation and Confidentiality provisions attached hereto as Exhibit B
(the “Walgreens Non-Compete”).
 
7. Non-Admissions.  Nothing in this Agreement constitutes or shall be portrayed
or regarded as an admission of any wrongdoing, fault, violation, liability, or
unlawful activity by the Company, Employee or any Released Party.
 
8. Cooperation.  Subject to paragraph 3 above and upon reasonable prior notice,
Employee agrees to fully and completely cooperate with the Company and its
agents and representatives during and in connection with all litigation,
potential litigation, and internal or external investigations in which the
Company is involved or may become involved, subject to reimbursement of
reasonable travel expenses if travel is requested.  During the six months
following Employee’s Termination Date, Employee’s assistance hereunder shall be
without additional compensation. Thereafter, the Company shall provide
reasonable compensation to Employee for time required providing litigation
assistance except for litigation matters where Employee is a named party to the
litigation.  In such cases, no additional compensation will be provided to
Employee.
 
9. Representations.  Employee represents and warrants that, in the course of his
employment with the Company, he has not committed any material violation of
applicable law or the Walgreens Ethics Policy and he does not have any knowledge
that any person under his authority or management has committed any such
violation.
 
10. Change of Responsibilities.  Employee will continue to provide services to
the Company through the Termination Date in the capacity and position as set
forth in the attached Exhibit C.  
 
11. Non-Inducement.  Employee agrees that he will not directly or indirectly
assist or encourage any person or entity in carrying out any activity that would
be prohibited by the provisions of this Agreement if such activity were carried
out by Employee.
 
12. Payments and Benefits.   In exchange for Employee’s obligations to Walgreens
under this Agreement, including the Release and Waiver, Walgreens agrees to
provide Employee the payments and benefits set forth in the attached Exhibit A.
 
13. No Assignment by Employee.  Employee represents and warrants that Employee
has not sold, assigned, transferred, conveyed, or otherwise disposed of any
claim covered by paragraph 2 above (General Waiver Release) and that Employee
has the sole right and exclusive authority to execute this Agreement on
Employee’s behalf.
 
14. Severability.  In the event that any portion of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the invalid or
unenforceable portion shall be construed or modified in a manner that gives
force and effect, to the fullest extent possible, to all other portions and
provisions of this Agreement.  If any invalid or unenforceable portion of any
provision in this Agreement cannot be construed or modified to render it valid
and enforceable, that portion shall be construed as narrowly as possible and
shall be severed from the remainder of this Agreement, and the remainder of this
Agreement (including the remainder of the section, paragraph, subparagraph or
sentence containing any invalid or unenforceable words) shall remain in effect
to the fullest extent possible.
 
15. OWBPA Provisions – Additional Understandings.  In compliance with the Older
Workers Benefit Protection Act (“OWBPA”), the Company and Employee agree to the
following:
 
(a)  
Understandability.  This Agreement is written in a manner calculated to be
understood by the Employee, and Employee understands all terms of this
Agreement;

 
(b)  
Age Discrimination (ADEA) Waiver.  This Agreement includes a waiver and release
of claims under the Age Discrimination in Employment Act (ADEA) as described in
paragraph 2 above;

 
(c)  
No Future Waiver.  This Agreement only waives and releases claims and rights
arising prior to the date Employee signs this Agreement;

 
(d)  
Valid Consideration.  In exchange for Employee’s release and waiver as part of
this Agreement, Employee acknowledges that he is receiving adequate
consideration in the form of payments and benefits as described herein that
exceed those to which Employee is entitled apart from this Agreement.

 
(e)  
Employee Advised to Consult with an Attorney.  By this Agreement, the Company
advises Employee to consult with an attorney before signing this Agreement;

 
(f)  
Period to Consider this Agreement.  Employee has been given a period of
21 calendar days in which to consider this Agreement, and to decide whether he
wishes to sign it;

 
(g)  
Period to Revoke Agreement.  After Employee signs this Agreement, Employee has
7 calendar days in which Employee can change his mind and revoke this
Agreement.  Walgreens and Employee agree that, to revoke this Agreement,
Employee must notify Walgreens in writing that Employee is revoking this
Agreement.  Any such notice of revocation must be received by Kathleen
Wilson-Thompson, Senior Vice President and Chief Human Resources Officer, within
the 7-day period;  Mail: 200 Wilmot Road, MS #2264, Deerfield, Illinois 60015
Fax: (847) 315-3652 Email: kathleen.wilson-thompson@walgreens.com

 
(h)  
Effective Date.  This Agreement shall not become effective or enforceable until
the 7-day revocation period described above has expired with no revocation by
Employee.

 
16. Governing Law.  The laws of the State of Illinois shall govern the validity,
performance, enforcement, interpretation and any other aspect of this Agreement,
notwithstanding any state’s choice of law provisions to the contrary.
 
17. Binding Effect.   This Agreement shall be binding upon and inure to the
benefit of Employee and the Company and his and its respective heirs, executors,
successors, agents and representatives.
 
18. Signing of Agreement. Employee acknowledges and agrees that in order to
receive the Separation Pay in Exhibit A, Employee must sign a reaffirmation of
the Agreement immediately after the Termination Date.
 
19. Counterparts and Facsimile Signatures.   This Agreement may be executed in
counterparts which, taken together, constitute a single, enforceable instrument.
 
20. Complete Agreement.  This Agreement (including without limitation the
Walgreens Non-Compete which is attached hereto as Exhibit B) constitutes the
parties’ entire agreement and cancels, supersedes, and replaces any and all
prior proposals, understandings, and agreements (written, oral or implied)
regarding all matters addressed herein, including without limitation (1) the
Amended and Restated Employment Agreement between Employee and Take Care Health
Systems, LLC, which became effective as of the closing of the Company’s May 2007
acquisition of such entity and (2) any other Non-Competition, Non-Solicitation
and Confidentiality Agreement Employee may have executed with the Company.  The
terms of this Agreement (including without limitation all Exhibits A, B and C
hereto) may not be altered or modified except by written agreement of the
Employee and the Company.  In connection with this Agreement’s acceptance and
execution, neither Employee nor the Company is relying on any representation or
promise that is not expressly stated in this Agreement.
 
21. Full Knowledge and Authority to Sign.  Other than as stated herein, Employee
and Walgreens attest that each of them has the authority to enter into this
Agreement (including the provisions set forth on Exhibit A and Exhibit B and
Exhibit C hereto), that no promise or inducement other than as stated herein has
been offered for this Agreement, that they are legally competent to execute this
Agreement, and that they accept the full responsibility therefor.  Walgreens
further acknowledges that the individual set forth below has full corporate
power and authority to execute this Agreement on behalf of the Company and to
bind the Company in all respects.
 
Entered and Agreed to:


Dated:
__________________                                                                ______________________________________
        Hal F. Rosenbluth


        Walgreen Co.


Dated:
__________________                                                                By:
______________________________________
            Kathleen Wilson-Thompson
           Senior Vice President and CHRO

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




Summary for Hal Rosenbluth




Last Day
Worked                                                                10/31/11
Paid Through Date (PTD)
11/30/11 (estimated – will be adjusted based on actual vacation taken)

 
Base Pay
Continued at the current rate $45,833.33 per month (gross pay) through Last Day
Worked.



 
 

Fiscal 2011 Bonus
Bonus payment will be calculated based on actual performance.  Payment at target
would be $320,000 (actual earnings for the fiscal year x 60%) to be paid when
FY2011 bonuses are paid (the “Bonus”); provided, however, that the Bonus shall
be calculated based on the actual performance of the Company for FY2011.

 
Executive Stock Options
Options become vested three years after grant date.  Forfeit all stock options
that are not vested as of the PTD.  Exercise vested options by PTD.

 

 
Grant Date
  Options Granted   Exercise Price  
Status
 
8/31/2007
 
5,325
 
$45.07
 
Vested
 
4/9/2008
 
7,658
 
$36.91
 
Vested
 
9/1/2008
 
27,175
 
$36.43
 
Will vest 9/1/11
 
9/1/2009
 
34,269
 
$34.04
 
Not vested
 
9/1/2010
 
38,828
 
$27.69
 
Not vested

 
  
Restricted Stock Units
RSUs become vested and distributed in shares of Walgreen Co. stock after
three-year vesting period (except for special award granted 7/1/2009 which vests
over two years).  Forfeit all RSUs that are not vested as of the PTD.







 

 
Grant Date
 
RSUs
 
Status
   
9/1/2008
 
7,072.563
 
Will vest 9/1/11
   
7/1/2009
 
4,311.808
 
Will vest 7/1/11
   
9/1/2009
 
8,765.342
 
Not vested
   
9/1/2010
 
9,756.224
 
Not vested
 

 
 
Restricted Stock and Restricted 
 

Cash under the Restricted
 

Performance Share Plan
 

(Discontinued Plan)
Restricted stock and cash awards are subject to a one year performance vesting
period and are paid out over the next four years.  Forfeit the portions of
awards that are not vested as of the PTD.

 
Grant Date
Awards Granted
Status

 
8/31/08
75
Will vest 8/31/11

 
8/31/08
75
Not vested

 
8/31/08
$3,401.75
Will vest 8/31/11

 
8/31/08
$3,401.75
Not Vested

 
Other Restricted Stock Awards
Restricted stock vests as indicated in the respective award agreements.  Forfeit
the portions of the awards that are not vested as of the PTD.




 
Grant Date
Awards Granted
Status
 
7/24/07
1,066
Vested and distributed
 
7/24/07
534
Will vest 7/24/11
 
4/9/08
1,467
Vested
 
4/9/08
2,933
Not vested

 
Performance Share Plan
Performance Share awards are subject to a three year performance period and are
distributed in shares of Walgreen Co. stock at the end of the three-year
performance period based on actual performance of the Company.  Forfeit all
awards that are not vested (i.e., the performance period is not complete) as of
the PTD.




 
Grant Date
Contingent Awards Granted
Status
 
9/1/08
9,264
Will vest 9/1/11
 
9/1/09
11,682
Not vested
 
9/1/10
13,236
Not vested


Continued Medical & Prescription                   Continued coverage through
PTD.
 
Other Benefits                                                      End as of
PTD.  Disability ends as of Last Day Worked.


Separation Pay
$300,000 (equal to approx. 28 weeks of pay, gross payment) paid within 30 days
of PTD; provided that Employee has continued to comply in all material respects
with his obligations under this Agreement and Release, including but not limited
to his obligations under the Non-Competition, Non-Solicitation and
Confidentiality Agreement.

 
 

Vacation
$44,423 (estimated gross pay) equal to 21 current-year plus banked vacation days
remaining as of 2/17/11.  Days used through Last Day Worked will be deducted
from total.  To be paid out in lump-sum following PTD.








 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


 
WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
 


This Exhibit (referred to herein as this “Agreement”) forms a part of the
Agreement and Release between Hal F. Rosenbluth and  Walgreen Co. or one of its
subsidiary companies (hereinafter referred to as “Employee’’ and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he has or
will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of his initial employment offer with the
Company, the restricted stock unit awards issued to Employee and the
compensation and benefits provided pursuant to the Agreement and Release to
which this is attached as Exhibit B, Employee agrees to the following:
 
1.           Non-Disclosure And Non-Use.  Employee agrees not to disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either during or after Employee’s employment, without the Company’s
prior written consent.  Employee further agrees not to use any Confidential
Information, either during or at any time after his employment, without the
Company’s prior written consent, except as may be necessary to perform his job
duties during employment with the Company.  In the event Employee is required to
disclose any Confidential Information by law, Employee will provide the Company
with prompt written notice of any such requirement and provide reasonable
cooperation to the Company so that the Company may seek a protective order or
other appropriate remedy.  The Company acknowledges and agrees that any
disclosure of Confidential Information by Employee as required by law shall not
be a breach of the Agreement and Release, including this Exhibit B, provided
that Employee has provided the required notice to the Company, if possible.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 
(a)           Customer lists and other customer information and records,
identity of vendors, suppliers, or landlords (to the extent such identity is
treated as proprietary information by the Company), profit and performance
reports, prices, selling and pricing procedures and techniques, and financing
methods of the Company;
 
(b)           Information pertaining to the special demands of customers, and
their past, current and anticipated requirements for the products or services of
the Company;
 
(c)           Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;
 
(d)           Business or marketing plans, accounting records, financial
statements and information, and projections of the Company;
 
(e)           Software developed or used by the Company;
 
(f)           Information related to the Company’s retailing, distribution or
administrative facilities; and
 
(g)           Any other information identified or defined as confidential
information by Company policy.
 
Notwithstanding anything to the contrary contained herein, Confidential
Information does not include, the following:
 
(a)           information which becomes available to the public from a source
other than the Employee and through no fault of Employee;
 
(b)           information that is legally obtained by the Employee at any time
from other sources who are not subject to confidentiality restrictions;
 
(c)           information that came into Employee’s possession prior to or
independent of his employment relationship with the Company; and
 
(d)           information that consists of general industry knowledge.
 
2.           Non-Competition and Non-Solicitation.  In order to protect the
legitimate business interests and goodwill of the Company, and to protect
Confidential Information, Employee covenants and agrees that for the entire
period of his employment with the Company, and for a period of 18 months
commencing on October 31, 2011 (the “Non-Compete Period”), Employee will not:
 
(a)           contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.


(b)           hire any employee of the Company. This restriction includes,
without limitation, a prohibition on Employee directly employing, or knowingly
directing any Person or business directly or indirectly controlled by Employee,
regardless of whether such Person or business is a Competing Business, to
employ, any person employed by the Company at such time or within 60 days prior
to such time.


(c)           solicit employees of the Company.  This restriction includes
without limitation a prohibition on directly or indirectly (i) interfering with,
or attempting to disrupt the relationship, contractual, or otherwise, between
the Company and any of its employees, and (ii) soliciting, inducing, or
attempting to induce employees of the Company to terminate employment with the
Company.  The foregoing non-solicitation provision shall not be applicable to
general solicitations in newspapers, trade magazines, internet job sites or
other similar media not specifically targeting employees of the Company, and any
hiring resulting therefrom.


(d)           compete with the Company.  This restriction includes without
limitation a prohibition on directly or indirectly engaging or investing in,
owning, managing, operating, financing, controlling, participating in the
ownership, management, operation, financing or control of, or being associated
or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 5% percent ownership interest of any such
company) or (ii) investments of less than 5% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company; and, prior to the Employee beginning
employment with the Competing Business, the Company receives written assurances
from Employee, that Employee’s engagement with such Competing Business will
remain outside the scope of any direct or indirect competition with the Company.


Employee further acknowledges and agrees that for a 12 month period commencing
after the Non-Compete Period, Employee shall not consult with, or accept
employment with (a) CVS/Caremark, (b) Express Scripts, (c) Medco Health
Solutions, any successors thereto of the foregoing corporations, or (d) any
Competing Business or Person involved in retail or employer worksite healthcare
clinics, nor shall Employee provide services on behalf of the foregoing
corporations with respect to the pricing or negotiation of network pharmacy
contracts.


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b) and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited to (a) the entirety of
the United States and (b) any other country if the Company conducts business
within such country at any time during Employee's employment with the Company.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:


(1)           “Competing Business” means any business engaged in by any Person
that is in competition with any business engaged in by the Company (“Company
Business”) during the term of Employee’s employment with the Company; provided
that the foregoing shall only apply to any Company Business with respect to
which Employee possesses Confidential Information and was substantially engaged
or was active in the management of such business during Employee’s employment
with the Company.


(2)           “Customer” means any customer or prospective customer of any
Company business unit with respect to which Employee was substantially engaged
or was active in the management of such business during Employee’s employment
with the Company.


(3)           “Person” means any individual, corporation, partnership, limited
liability company or other entity.


3.           Non-Inducement.  Employee agrees that during the term of his
employment and for one year following the Employee’s termination of employment,
Employee will not directly or indirectly assist or encourage any Person or
entity in carrying out any activity that would be prohibited by the provisions
of this Agreement if such activity were carried out by Employee.
 
4.           Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in Paragraphs 1 through 3 of this Agreement
are essential terms, and the payments and benefits under the Agreement and
Release would not be provided by the Company in the absence of these
covenants.  Employee further acknowledges that these covenants are supported by
adequate consideration as set forth in this Agreement, that full compliance with
these covenants will not prevent Employee from earning a livelihood following
the termination of his employment, and that these covenants do not place undue
restraint on Employee and are not in conflict with any public
interest.  Employee further acknowledges and agrees that Employee fully
understands these covenants, has had full and complete opportunity to discuss
and resolve any ambiguities or uncertainties regarding these covenants before
signing this Agreement, that these covenants are reasonable and enforceable in
every respect, and has voluntarily agreed to comply with these covenants for
their stated term.  Employee agrees that in the event he is offered employment
with a Competing Business at any time in the future, Employee shall immediately
notify the Competing Business of the existence of the covenants set forth in
Paragraphs 1 through 3 above.
 
5.           Enforcement of This Agreement.  Employee acknowledges that
compliance with the covenants set forth in Paragraphs 1 through 4 of this
Agreement is necessary to enable the Company to maintain its competitive
position, and that any actual or threatened breach of these covenants will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief, and
Employee agrees that, upon such breach, he has forfeited and has no right to any
further compensation, bonus, unvested equity awards and other benefits not yet
paid to him.  The foregoing stipulated remedies of the Company are in addition
to, and not to the exclusion of, any other damages the Company may be able to
prove.  In addition, if any court shall at any time hold these covenants to be
unenforceable or unreasonable in scope, territory or period of time, then the
scope, territory or period of time of the covenants shall be that determined by
the court to be reasonable.  Employee consents to the jurisdiction of the
Circuit Court of Lake or Cook County, Illinois for purposes of the enforcement
of this Agreement.
 
6.           Notification.  Employee further agrees that the Company may notify
anyone later employing him of the existence and provisions of this Agreement;
provided, however, that prior to any notification, the Company shall be required
to provide Employee with an advance copy of such correspondence.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


 
This Exhibit forms a part of the Agreement and Release between Hal F. Rosenbluth
and  Walgreen Co. or one of its subsidiary companies (hereinafter referred to as
“Employee’’ and the “Company”).
 
1.  
As of April 1, 2011, (the “Transition Date”) Employee will transition to the
position of Senior Consultant to the CEO for Health Care Services, providing
services and performing duties as set forth herein. Employee will resign from
all other positions, offices and roles with the Company and any subsidiary or
affiliated companies on or before March 31, 2011 and will take all steps and
actions reasonably required by the Company to effectuate such resignations.

 
2.  
After the Transition Date, Employee will provide services to the Company related
to health care, marketing, retail clinics and such other areas and duties as
assigned by the Company’s CEO or his designates.

 
3.  
Compensation shall be at the rate of $45,833.33 per month (less withholdings and
deductions) and as more fully detailed in Exhibit A of the Agreement and
Release.

 
4.  
Per the terms of the Agreement and Release, Employee’s employment shall be
terminated effective October 31, 2011 unless terminated sooner for cause.
“Cause” means Employee commits any act of fraud, intentional misrepresentation,
material misconduct, or gross negligence in connection with performing his
duties hereunder, commits a violation of any term of the Non-Competition,
Non-Solicitation and Confidentiality Agreement attached as Exhibit B to the
Agreement and Release, or does or says anything (or encourages others to do or
say anything) that should reasonably be expected to disparage or impact
negatively the name or reputation in the marketplace of the Company or any of
its employees, officers or directors.

 
5.  
In the event of Employee’s termination for Cause, all payments hereunder shall
immediately cease and Employee forfeits the right to all unpaid compensation,
bonus, unvested stock options and other benefits noted in Exhibit A of the
Agreement and Release not yet received.

 
